Case 1:18-cr-OO40l-WFK Document 22 Filed 02/12/19 Page 1 of 7 Page|D #: 45

ML:OG
F. # 2018R01366

UNITED sTATEs DISTRICT CoURT
EASTERN DISTRICT oF NEW YoRK

_________________ X
UNITED STATES OF AMERICA PLEA AGREEMENT
- against -
18 CR 401 (WFK)
TERRENCE HOHENKIRK,
D`efendant.
_ w _ _ _ »_ _ a n ________ X

Pursuant to Rule ll of the F ederal Rules of Criminal Procedure, the United
States Attorney’s Office for the Eastern District of New York (the “Office”) and
TERRENCE HOHENKIRK (the “defendant”) agree to the following:

l. The defendant Will plead guilty to Count One of the above-captioned

indictment, charging a violation of 21 U.S.C. § 952(a). The count carries the following

statutory penalties:
a. Maximum term of imprisonment 40 years
(21 U.S.C. § 960(b)(2)(B)(ii)).
b. _ l\/Iinimum term of imprisonment 5 years
(21 U.S.C. § 960(b)(2)(B)(ii)).
c. Minimum supervised release term: 4'years, maximum

supervised release term: life, to follow any term of v

imprisonment if a condition of release is violated, the defendant
~ may be sentenced to up to 3 years without credit for pre-release

imprisonment or time previously served on post-release

supervision

(18 U.S.C. § 3583(€); 21 U.S.C. § 960).

XH|B|T NO. AC¢A

§
§
§

 

 

Case 1:18-cr-OO40l-WFK Document 22 Filed 02/12/19 Page 2 of 7 Page|D #: 46

d. MaXimum fine: $5,000,000
(21 U.s.C. § 960(1;)(2)).

e. Restitution: N/A

f. $1()0 special assessment
(18 U.S.C. § 3013).

g. 1 Other penalties: removal, as set forth below in paragraph 6.

2. The defendant understands that although imposition of a sentence in
accordance with the United States Sentencing Guidelines (the “Guidelines” and “U.S.S.G.”)
is not mandatory, the Guidelines are advisory and the Court is required to consider any
applicable Guidelines provisions as well as other factors enumerated in 18 U.S.C. § 3553(a)
to arrive at an appropriate sentence in this case. The Office will advise the Court and the
Probation Department of information relevant to sentencing, including criminal activity
engaged in by the defendant, and such information may be used by the Court in determining
the defendant’s sentence. §_e_e 18 U.S.C. § 3661 (“No limitation shall be placed on the
information concerning the background, character, and conduct of a person convicted of an
offense which a court of the United States may receive and consider for the purpose of
imposing an appropriate sentence.”). The Office estimates the likely adjusted offense level

under the Guidelines to be 20, which is predicated on the following Guidelines calculation:

Base Offense Level (§ 2D1.1(c)(6)) ' 24
iLess: Minimal Role Adjustment (§ 3B1.2(a)) j
Total: §

If the defendant clearly demonstrates acceptance of responsibility, through allocution and

subsequent conduct prior to the imposition of sentence, a two-level reduction will be

2

 

Case 1:18-cr-OO40l-WFK Document 22 Filed 02/12/19 Page 3 of 7 Page|D #: 47

warranted, pursuant to U.S.S.G. § 3E1.1(a), resulting in an adjusted offense level of 18 and a
range of imprisonment of 27 - 33 months, assuming that the defendant falls within Criminal
History Category l. However, because the statutory minimum penalty is 60 months, the
effective range of imprisonment is 60 months. Furthermore, if the defendant has accepted
responsibility as described above, to the satisfaction of the Offrce, and if the defendant pleads
guilty on or before February 12, 2019, an additional one-level reduction will be warranted,
pursuant to U.S.S.G. § 3E1.1(b), resulting in an adjusted offense level of 17. This level
carries a range of imprisonment of 24 - 30 months, assuming that the defendant falls within
Criminal History Category I. However, because the statutory minimum penalty is 60
months, the effective range of imprisonment is 60 months. The defendant agrees that he'will
not challenge the drug type and quantity set forth in the lab report.

3. The Guidelines estimate set forth in paragraph 2 is not binding on the
Offrce, the Probation Department or the Court. lf the Guidelines offense level advocated by
` the Office, or determined by the Probation Department or the Court, is, for any reason,
including an error in the estimate, different from the estimate, the defendant will not be
entitled to withdraw the plea and the government will not be deemed to have breached this '
agreement

4. The defendant agrees not to file an appeal or otherwise challenge, by
petition pursuant to 28 U.S.C. § 2255 or any other provision, the conviction or sentence in
the event that the Court imposes a term of imprisonment of 60 months or below. This waiver
is binding without regard to the sentencing analysis used by the Court. The defendant waives

all defenses based on the statute of limitations and venue with respect to any prosecution that

 

Case l1:18-cr-OO4Ol-W|:K Document 22 Filed 02/12/19 Page 4 of 7 Page|D #: 48

is not time-barred on the date that this agreement is signed in the event that (a) the
defendant’s conviction is later vacated for any reason, (b) the defendant violates this
agreement, or (c) the defendant’s plea is later withdrawn The defendant further waives the
right to raise on appeal or on collateral review any argument that (1) the statute(s) to which
the defendant is pleading guilty is unconstitutional and (2) the admitted conduct does not fall
within the scope of the statute(s). Nothing in the foregoing waiver of appellate and collateral
review rights shall preclude the defendant from raising a claim of ineffective assistance of
counsel in an appropriate forum. The defendant waives any right to additional disclosure
from the government in connection with the guilty plea. The defendant agrees that with
respect to all charges referred to in paragraphs 1 and 5 (a) he is not a “prevailing party”
within the meaning of the “Hyde Amendment,” 18 U.S.C. § 3006A note, and will not file
any claim under that law. The defendant agrees to pay the special assessment by check
payable to the Clerk of the Court at or before sentencing The defendant understands that he
may be subject to removal as set forth in paragraph 6 below. Nevertheless, the defendant
affirms that he wants to plead guilty and to Waive his right to appeal as set forth at the
beginning of this paragraph, even if the consequence is the -defendant’s automatic removal
from the United States.

5. _, The Office agrees that:

a. no further criminal charges will be brought against the defendant
for importing cocaine or possessing cocaine with intent to
distribute, on or about July 3, 2018, it being understood that this
agreement does not bar the use of such conduct as a predicate act
or as the basis for a sentencing enhancement in a subsequent

prosecution including, but not limited to, a prosecution pursuant
to 18 U.S.C. §§ 1961 e_t §e_q., and at the time of sentence, it will

 

Case 1:18-cr-OO40l-WFK Document 22 Filed 02/12/19 Page 5 of 7 Page|D #: 49

move to dismiss the remaining count of the Indictment with
prejudice;

and, based upon information now known to the Offrce, it will

b. take no position concerning where within the Guidelines range
determined by the Court the sentence should fall; and

c. make no motion for an upward departure under the Sentencing
Guidelines.

If information relevant to §sentencing, as determined by the Offrce, becomes known to the
Offrce after the date of this agreement, the`Office will not be bound by paragraphs 5(b) and
5(c). Should it be judged by the Offrce that the defendant has violated any provision of this
agreement, the defendant will not be released from his plea of guilty but this Offrce will be
released from its obligations under this agreement, including but not limited to: (a) moving
for the additional one-level downward adjustment for timely acceptance of responsibility
described in paragraph 2 above; and (b) the provisions of paragraphs 5 (a)-(c).

6. . The defendant recognizes that pleading guilty may have consequences
with respect to the defendant’s immigration status if the defendant is not a citizen of the
l United States'. Under federal law, a broad range of crimes are removable offenses, including
the offense to which the defendant is pleading guilty. lndeed, because the defendant is
pleading guilty to importing heroin, removalis presumptively mandatory. Removal and
other immigration consequences are the subject of a separate proceeding, however, and the
defendant understands that no one, including the defendant’s attorney or the District Court,
can predict with certainty the effect of the defendant’s conviction on the defendant’s v

immigration status. The defendant nevertheless affirms that the defendant wants to plead

 

Case 1:18-cr-OO40l-WFK Document 22 Filed 02/12/19 Page 6 of 7 Page|D #: 50

guilty regardless of any immigration consequences that the defendant’s plea may entail, even
if the consequence is the defendant’s automatic removal from the United States.

7. This agreement does not bind any federal, state, or local prosecuting
authority other than the Offrce, and does not prohibit the Offrce from initiating or
prosecuting any civil or administrative proceedings directly or indirectly involving the
defendant

8. l Apart from any written proffer agreements, if applicable, no promises,
agreements or conditions have been entered into by the parties other than those set forth in
this agreement and none will be entered into unless memorialized in writing and signed by

all parties. Apart from any written proffer agreements, if applicable, this agreement

 

Case 1:18-cr-OO40l-WFK Document 22 Filed 02/12/19 Page 7 of 7 Page|D #: 51

supersedes all prior promises, agreements or conditions between the parties. To become

effective, this agreement must be signed by all signatories listed below.

Dated: Brooklyn, New York

fictme 12 ,2019

RICHARD P. DONOGHUE
United States Attorney
Eastem District of New York `

Byr '()/\XZLQ/% l

Oren Gleich
Assistant United States Attorney

,/

. ` ' ' ' ant torney

 

  

I have read the entire agreement and discussed it with my attorney. l understand all of its
term . d am entering into it knowingly and voluntarily

  

 

Jo%(aley \ y
C nsel to Defendant

 

